Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 1 of 20 Page ID #:1296



   1   RICHARD T. EGGER, Bar No. 162581
       richard.egger@bbklaw.com
   2   DAMIAN A. NORTHCUTT, Bar No. 258183
       Damian.Northcutt@bbklaw.com
   3   AVI W. RUTSCHMAN, Bar No. 298922
       avi.rutschman@bbklaw.com
   4   BEST BEST & KRIEGER LLP
       2855 E. Guasti Road, Suite 400
   5   Ontario, CA 91761
       Telephone: (909) 989-8584
   6   Facsimile: (909) 944-1441
   7   Attorneys for Defendants
       CITY OF SAN BERNARDINO; VIRGINIA
   8   MARQUEZ; BENITO J. BARRIOS (erroneously
       sued herein as BENITO J. BARRIO); JOHN
   9   VALDIVIA; FRED SHORETT; BESSINE L.
       RICHARD; JAMES L. MULVIHILL; R. CAREY
  10   DAVIS; JARROD BURGUAN; PAUL WILLIAMS;
       GARY D. SAENZ; JOLENA GRIDER; ANDREA
  11   MILLER, also known as ANDREA TRAVIS
       MILLER; AND MARK SCOTT
  12
                                       UNITED STATES DISTRICT COURT
  13
                     CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
  14
  15   PEPÉ’S, INC., a California corporation dba        Case No. 5:18-CV-02277-SVW
       Pepé’s Towing,                                    (SPx)
  16                                                     Judge: Hon. Stephen V. Wilson,
                          Plaintiff,                     Ctrm 10A
  17
                v.                                       DEFENDANTS’ NOTICE OF
  18                                                     MOTION AND MOTION TO
       CITY OF SAN BERNARDINO, charter                   STAY PROCEEDINGS
  19   city organized under the laws of the State of     PURSUANT TO DECISION IN
       California; VIRGINIA MARQUEZ, an                  PARALLEL STATE COURT
  20   individual, BENITO J. BARRIO, an                  PROCEEDINGS
       individual, JOHN VALDIVIA, an
  21   individual, FRED SHORETT, an individual,          [Filed concurrently with:
       BESSINE L. RICHARD, an individual,                1. Request for Judicial Notice; and
  22   JAMES L. MULVIHILL, an individual, R.             2. [Proposed] Order]
       CAREY DAVIS, an individual, JARROD
  23   BURGUAN, an individual, PAUL                      Date:        January 13, 2020
       WILLIAMS, an individual, GARY D.                  Time:        1:30 p.m.
  24   SAENZ, an individual, JOLENA GRIDER,              Ctrm:        10A
       an individual, ANDREA MILLER, an
  25   individual, also known as ANDREW                  Complaint:        Oct. 24, 2018
       TRAVIS MILLER, MARK SCOTT, an                     FAC:              Dec. 21, 2018
  26   individual, and DOES 1-10,                        SAC:              Feb. 7, 2019
                                                         TAC:              Mar. 14, 2019
  27                      Defendants.
  28
                                                                     Case No. 5:18-cv-02277-SVW (SPx)
       55600.00507\32521725.8                          DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                             TO STAY PROCEEDINGS
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 2 of 20 Page ID #:1297



                                    1                            NOTICE OF MOTION AND MOTION
                                    2            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                    3            PLEASE TAKE NOTICE that on January 13, 2020 at 1:30 p.m., or as soon
                                    4 thereafter as the matter may be heard in Courtroom 10A of the above-entitled Court,
                                    5 located at 350 West 1st Street, Los Angeles, CA 90012, Defendants will, and hereby
                                    6 do, move this court to abstain from further proceedings in this action, which was
                                    7 filed by Plaintiff Pepe’s Inc.
                                    8            A stay is appropriate under Colorado River Water Conservation District v.
                                    9 United States, 424 U.S. 800, 817 (1976). Colorado River abstention should be
                                   10 exercised where there is a pending state action arising out of the same controversy,
2855 E. GUASTI ROAD, SUITE 400




                                   11 based on “considerations of wise judicial administration, giving regard to
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                   12 conservation of judicial resources and comprehensive disposition of litigation.” (Id.)
        LAW OFFICES OF




                                   13 Plaintiff’s parallel state court action—styled Pepe’s Inc. v. City of San Bernardino,
                                   14 et al.; Case No. CIVDS1827968—has already resulted in a judgment on the merits
                                   15 in favor of the City. However, because under California law “a judgment is not final
                                   16 for purposes of res judicata during the pendency of and until the resolution of the
                                   17 appeal,” and because Plaintiff is currently appealing the state court judgment, that
                                   18 judgment is not preclusive and does not terminate this action. (The Inland Oversight
                                   19 Committee v. City of San Bernardino, 27 Cal.App.5th 771, 780 (2018).) Thus,
                                   20 absent a stay, there is a significant risk that conflicting judgments could be issued in
                                   21 these parallel proceedings. Furthermore, given that discovery has yet to commence
                                   22 in this lawsuit, a stay would also promote the conservation of judicial resources.
                                   23 Ultimately, the majority of factors to be considered under Colorado River weigh in
                                   24 favor of a stay.
                                   25            This motion is brought pursuant to Federal Rules of Civil Procedure 7(b) on
                                   26 the grounds that while jurisdiction in this court is proper, it is appropriate for this
                                   27 court to abstain from exercising its jurisdiction over the claims raised in the
                                   28 Complaint because, pursuant to the Colorado River doctrine, there is a pending state
                                                                                                    Case No. 5:18-cv-02277-SVW (SPx)
                                        55600.00507\32521725.8                 1      DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                            TO STAY PROCEEDINGS
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 3 of 20 Page ID #:1298



                                    1 court action arising out of the same controversy and consideration of conservation of
                                    2 judicial resources and comprehensive disposition of litigation weigh in favor of
                                    3 abstention.
                                    4            This motion is supported by this notice, the memorandum of points and
                                    5 authorities served and filed herewith, the pleadings, files and records in this action,
                                    6 the declaration filed herewith, and all matters upon which the court may and does
                                    7 take judicial notice.
                                    8            This Motion is made following multiple meet and confer conferences of
                                    9 counsel on September 20, 2019 and October 9, 2019 via telephone. During these
                                   10 conferences, counsel discussed filing a motion to stay pursuant to the Colorado
2855 E. GUASTI ROAD, SUITE 400




                                   11 River doctrine.
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                   12            For the reasons set forth herein and those discussed in its memorandum of
        LAW OFFICES OF




                                   13 points and authorities, the City respectfully requests the Court stay further
                                   14 proceedings in this action until the state law issues are resolved in state court or,
                                   15 alternatively, the state court proceedings are resolved.
                                   16   Dated:        December 13, 2019      BEST BEST & KRIEGER LLP
                                   17
                                   18                                        By: /s/ Richard T. Egger
                                                                               RICHARD T. EGGER
                                   19                                          DAMIAN A. NORTHCUTT
                                                                               AVI W. RUTSCHMAN
                                   20                                          Attorneys for Defendants
                                                                               CITY OF SAN BERNARDINO;
                                   21                                          VIRGINIA MARQUEZ, BENITO J.
                                                                               BARRIOS, JOHN VALDIVIA, FRED
                                   22                                          SHORETT, BESSINE L. RICHARD,
                                                                               JAMES L. MULVIHILL, R. CARE
                                   23                                          DAVIS, JARROD BURGUAN, PAU.
                                                                               WILLIAMS, GARY D. SAENZ, JOLENA
                                   24                                          GRIDER, ANDREA MILLER, ANDREA
                                                                               TRAVIS MILLER; and MARK SCOTT
                                   25
                                   26
                                   27
                                   28
                                                                                                    Case No. 5:18-cv-02277-SVW (SPx)
                                        55600.00507\32521725.8                 2      DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                                                                                            TO STAY PROCEEDINGS
Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 4 of 20 Page ID #:1299



   1                                         TABLE OF CONTENTS
   2                                                                                                             Page

   3   I.        INTRODUCTION ......................................................................................1
   4   II.       BACKGROUND ........................................................................................2
       III.      THE COURT SHOULD ABSTAIN IN ACCORDANCE WITH
   5             COLORADO RIVER .................................................................................5
   6            A.   The Threshold Question of Whether the Cases Are Substantially
                     Similar Is Satisfied ..............................................................................5
   7            B.   The Majority of Factors Favor a Stay ..................................................7
   8                 1.    Which Court First Assumed Jurisdiction Over Any
                           Property at Stake .......................................................................8
   9                 2.    The Inconvenience of the Federal Forum ..................................8
  10                 3.    The Desire to Avoid Piecemeal Litigation ................................8
                     4.    The Order in Which the Forums Obtained Jurisdiction ........... 10
  11                 5.    Whether Federal Law or State Law Provides the Rule of
  12                       Decision on the Merits ............................................................ 11
                     6.    Whether the State Court Proceedings Can Adequately
  13                       Protect the Rights of the Federal Litigants .............................. 11
  14                 7.    The Desire to Avoid Forum Shopping .................................... 12
                     8.    Whether the State Court Proceedings Will Resolve All
  15                       Issues Before the Federal Court .............................................. 12
  16            C.   Abstention Under Colorado River Requires a Stay Pending
                     Completion of the State Proceedings................................................. 13
  17   IV.       CONCLUSION ........................................................................................ 13
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       21466.00037\32214816.1                                  i                        Case No. 5:18-cv-02277-SVW (SPx)
                                                                                                   TABLE OF CONTENTS
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 5 of 20 Page ID #:1300



                                    1                                        TABLE OF AUTHORITIES
                                    2                                                                                                                   Page

                                    3                                                    Federal Cases

                                    4   Abcarian v. Levine
                                          CV 16-7106-GHK, 2016 WL 7189899 (C.D. Cal. Nov. 28, 2016) ......................6
                                    5
                                    6   Am. Int’l Underwriters (Philippines) Inc. v. Cont’l Ins. Co.
                                          843 F.2d 1253 (9th Cir. 1988) .............................................................................8
                                    7
                                        Attwood v. Mendocino Coast Dist. Hosp.
                                    8      886 F.2d 241 (9th Cir. 1989) ............................................................................. 13
                                    9
                                        Colorado River Water Conservation Dist. v. U.S.
                                   10     424 U.S. 800 (1976) .................................................................................. 5, 9, 13
2855 E. GUASTI ROAD, SUITE 400




                                   11   Fireman’s Fund Ins. Co. v. Quackenbush
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                   12      87 F.3d 290 (9th Cir. 1996) .................................................................................6
        LAW OFFICES OF




                                   13   Gintz v. Jack In The Box, Inc.
                                   14      No. C 06-02857, 2006 WL 3422222 (N.D. Cal. Nov. 28, 2006) ....................... 12

                                   15   Goodin v. Vandley
                                          356 F.Supp.3d 935 (N.D. Cal. 2018) .......................................................... passim
                                   16
                                   17   Gulfstream Aerospace Corp. v. Mayacamas Corp.
                                          485 U.S. 271 (1988) .......................................................................................... 13
                                   18
                                        Montanore Minerals Corp. v. Bakie
                                   19
                                          867 F.3d 1160 (9th Cir. 2017) ................................................................. 8, 12, 13
                                   20
                                        Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp.
                                   21     460 U.S. 1 (1983).............................................................................. 8, 10, 11, 13
                                   22
                                        Nakash v. Marciano
                                   23     882 F.2d 1411 (9th Cir. 1989) ............................................................... 5, 7, 8, 12
                                   24   Puck v. WP Pacific, Inc.
                                   25       No. SA CV 06-1108 DOC (MLGx), 2007 WL 2316952 (C.D. Cal.
                                           Jan. 17, 2007)......................................................................................................9
                                   26
                                        R.R. Street & Co. v. Transport Ins. Co.
                                   27
                                           656 F.3d 966 (9th Cir. 2011) ......................................................................... 8, 12
                                   28
                                                                                                                           Case No. 5:18-cv-02277-SVW (SPx)
                                        55600.00507\32521725.8                                 i                                  TABLE OF AUTHORITIES
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 6 of 20 Page ID #:1301



                                    1   ScripsAmerica, Inc. v. Ironridge Global LLC
                                    2      56 F.Supp.3d 1121 (C.D. Cal. 2014) ...................................................................5

                                    3   Seneca Insurance Co. v. Strange Land, Inc.
                                           862 F.3d 835 (9th Cir. 2017) ................................................................. 10, 11, 12
                                    4
                                    5   Silvaco Data Systems, Inc. v. Technology Modeling Associates, Inc.
                                           896 F.Supp. 973 (N.D. Cal. 1995).......................................................................9
                                    6
                                                                                        State Cases
                                    7
                                    8   The Inland Oversight Committee v. City of San Bernardino
                                          27 Cal.App.5th 771, 780 (2018) ..........................................................................9
                                    9
                                        Merry v. Coast Community College Dist.
                                   10
                                          97 Cal.App.3d 214 (1979)...................................................................................7
2855 E. GUASTI ROAD, SUITE 400




                                   11
   BEST BEST & KRIEGER LLP




                                        Williams v. Horvath
      ONTARIO, CA 91761




                                   12
        LAW OFFICES OF




                                          16 Cal.3d 834 (1976) ........................................................................................ 11
                                   13
                                                                                    Other Authorities
                                   14
                                        1B Moore’s Federal Practice (2d ed.) p. 0.405(1).....................................................7
                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28

                                        21466.00037\32214816.1                                 ii                        Case No. 5:18-cv-02277-SVW (SPx)
                                                                                                                                TABLE OF AUTHORITIES
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 7 of 20 Page ID #:1302



                                    1                      MEMORANDUM OF POINTS AND AUTHORITIES
                                    2 I.         INTRODUCTION
                                    3            This case turns on the decision by the City of San Bernardino (“City”) to
                                    4 deny a bid by Pepe’s Inc. (“Plaintiff”) to join the City’s non-consent tow rotation
                                    5 list. The City rejected Plaintiff’s bid because Plaintiff failed to meet the statutory
                                    6 requirement of maintaining an outdoor storage lot of at least 65,000 square feet. As
                                    7 a result, Plaintiff now alleges that decision violated its right to equal protection
                                    8 because the statute is not equally enforced against tow contractors with whom the
                                    9 City previously contracted and whom the City grandfathered in from the outdoor lot
                                   10 size requirement. Plaintiff also alleges the City’s denial was a form of retaliation
2855 E. GUASTI ROAD, SUITE 400




                                   11 directed against Plaintiff—in violation of the First Amendment—because Plaintiff
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                   12 attempted to inform the City about the failure of the grandfathered tow contractors
        LAW OFFICES OF




                                   13 to comply with the terms of their contracts.
                                   14            Two days after Plaintiff filed this federal lawsuit, Plaintiff filed a parallel suit
                                   15 in state court. While the state lawsuit involves only an equal protection claim, it
                                   16 largely mirrors Plaintiff’s federal lawsuit. The facts are identical, and the parties
                                   17 largely overlap.1          In fact, large portions of the state court petition are copied
                                   18 verbatim from the federal complaint.
                                   19            Despite the similarities between the two suits, they currently differ in one key
                                   20 regard: their progress. Whereas the state court issued a final judgment on the merits
                                   21 that is currently being appealed by Plaintiff, this lawsuit has yet to result in any
                                   22 decisions on the merits. In fact, to date, no discovery has taken place. Thus, the
                                   23 City seeks to stay the current lawsuit pursuant to the Colorado River doctrine.
                                   24 Absent a stay, there is a significant risk that the parties will be required to expend
                                   25 substantial resources pursuing a judgment that either (1) duplicates the holding
                                   26
                                   27   1
                                         While the federal lawsuit names individual defendants, all such named defendants
                                   28   are either current or former employees of the City.
                                                                                                      Case No. 5:18-cv-02277-SVW (SPx)
                                        55600.00507\32521725.8                     1        MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 8 of 20 Page ID #:1303



                                    1 already reached by the state court or (2) contradicts the state court’s judgment. The
                                    2 latter will paralyze the City, leaving it without clear guidance as to whether the
                                    3 resolutions controlling its tow rotation system are constitutional or not. A close
                                    4 examination of the Colorado River factors, as detailed below, makes it clear that a
                                    5 stay is warranted in this instance.
                                    6 II.        BACKGROUND
                                    7            On October 24, 2018, Plaintiff filed the current lawsuit against the City and a
                                    8 number of individual defendants (collectively, “Defendants”). (ECF No. 1) In its
                                    9 original complaint, Plaintiff alleged the Defendants violated its right to equal
                                   10 protection and its right to free speech pursuant to both the United States and
2855 E. GUASTI ROAD, SUITE 400




                                   11 California constitutions. (Id. at ¶¶ 104–127.)         Plaintiff also alleged claims for
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                   12 violation of 42 U.S.C. §§ 1985(3) and 1986. (Id. at ¶¶ 144.) While Plaintiff has
        LAW OFFICES OF




                                   13 since amended its complaint three times,2 and has subsequently abandoned its §§
                                   14 1985(3) and 1986 claims,3 the core of Plaintiff’s allegations remain the same.
                                   15            Plaintiff’s claims center on the City’s practice—which has been in place
                                   16 since 1995—of contracting with private tow companies (“Tow Contractors”) for
                                   17 non-consent towing and storage services. (TAC at ¶¶ 25–29.) Plaintiff alleges that
                                   18 in 2005 the City adopted Resolution 2005-286, which, among other requirements,
                                   19 obligated all future tow operators contracting with the City to maintain a minimum
                                   20 outside storage yard of at least 65,000 square feet. (Id. at ¶¶ 30–44.) Resolution
                                   21 2005-286 exempted current Tow Contractors through a “grandfather” provision. (Id.
                                   22 at ¶¶ 42, 49–51.) Plaintiff also alleges that on April 4, 2011, the City adopted
                                   23
                                        2
                                   24     Plaintiff filed a First Amended Complaint on December 21, 2018. (ECF No. 16.)
                                   25   On February 7, 2019, Plaintiff filed a Second Amended Complaint. (ECF No. 21.)
                                        Plaintiff filed the operative complaint—the Third Amended Complaint (“TAC”)—
                                   26   on March 14, 2019. (ECF No. 24.)
                                        3
                                   27     The Court dismissed Plaintiff’s Sections 1985 and 1986 claims on April 25, 2019,
                                        noting that Plaintiff “d[id] not oppose” Defendant’s motion to dismiss these claims.
                                   28   (ECF No. 24 a p. 1.)

                                        21466.00037\32214816.1                     2                 Case No. 5:18-cv-02277-SVW (SPx)
                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 9 of 20 Page ID #:1304



                                    1 Resolution No. 2011-80, which granted the Tow Contractors—who had previously
                                    2 been operating on a month-to-month basis—a five year contract with an option for
                                    3 the City to renew the contracts for an additional five years. (Id. at ¶¶ 65, 80.) The
                                    4 City exercised this option in 2016. (Id. at ¶ 80.)           Plaintiff further alleges that
                                    5 beginning in 2017 it submitted numerous reports to the San Bernardino Police
                                    6 Department, the City Manager, the City Council, and other City officials detailing
                                    7 the Tow Contractors’ lack of compliance with their City contracts. (Id. at ¶¶ 84–
                                    8 114.) Plaintiff alleges the City ignored these reports and took no action. (Id. at ¶
                                    9 111.)
                                   10            On March 7, 2018, the City adopted Resolution 2018-65 which opened a new
2855 E. GUASTI ROAD, SUITE 400




                                   11 position on the City’ tow rotation list. (Id. at ¶ 119.) The City issued a Request for
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                   12 Proposal (“RFP”), and Plaintiff submitted a bid. (Id. at ¶ 120.) However, the City
        LAW OFFICES OF




                                   13 rejected Plaintiff’s bid because of Plaintiff’s failure to maintain an outdoor storage
                                   14 lot of at least 65,000 square feet as required by the RFP and Resolution 2005-286.
                                   15 (Id. at ¶ 124.) In turn, Plaintiff appealed the denial, and when this did not result in
                                   16 Plaintiff being awarded a contract, Plaintiff filed this lawsuit. (Id. at ¶ 130.)
                                   17            Plaintiff claims that the City’s denial constituted an act of retaliation in
                                   18 violation of the First Amendment of United States and California constitutions. (Id.
                                   19 at ¶¶ 165–178.) Plaintiff further argues that the denial violated the Equal Protection
                                   20 clause of the United States and California Constitutions because the City did not
                                   21 impose a 65,000 square foot requirement on the grandfathered Tow Contractors. (Id.
                                   22 at ¶¶ 155–164.) Plaintiff alleges that the City had no rational basis for applying the
                                   23 65,000 square foot requirement to it but not to the Tow Contractors. (Id. at ¶¶ 156–
                                   24 157.)
                                   25            Two days later, on October 26, 2018, Plaintiff filed a verified petition for
                                   26 writ of mandamus in the Superior Court of the State of California, County of San
                                   27 Bernardino (“Writ”). (RJN, Exh. A.)               The Writ mirrored Plaintiff’s federal
                                   28 complaint.          It detailed the City’s practice of contracting with tow operators to

                                        21466.00037\32214816.1                      3                 Case No. 5:18-cv-02277-SVW (SPx)
                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 10 of 20 Page ID #:1305



                                     1 perform non-consent tows, (Id. at ¶¶ 7–10); the various resolutions adopted between
                                     2 2005 and 2018, (Id. at ¶¶ 11–40); Plaintiff’s presentation of alleged evidence of
                                     3 noncompliance by the Tow Operators, (Id. at ¶¶ 41–61); the City’s issuance of the
                                     4 RFP (Id. at ¶ 62); and the City’s subsequent denial of Plaintiff’s bid based on its lack
                                     5 of an outdoor storage yard of at least 65,000 square feet as required by Resolution
                                     6 2005-286. (Id. at ¶¶ 63–73.) Plaintiff argued that the City’s decision to deny its
                                     7 application based on the requirements imposed by Resolution 2005-286 violated the
                                     8 Equal Protection clauses of United States and California constitutions because (1)
                                     9 these same requirements were not imposed on the Tow Contractors and that (2) this
                                    10 difference in treatment lacked a rational basis. (Id. at ¶¶ 88–89.) Plaintiff prayed for
2855 E. GUASTI ROAD, SUITE 400




                                    11 the state court to declare Resolution 2005-286 invalid and void and to either compel
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                    12 the City to enter into a contract with it for non-consent tow services or to reconsider
        LAW OFFICES OF




                                    13 its application without the 65,000 square foot requirement. (Id. at pp. 17–18.)
                                    14            On September 13, 2019, the Writ came on for hearing before the Superior
                                    15 Court of San Bernardino County in Department S26, the Honorable David Cohn
                                    16 presiding. After reviewing the parties’ briefs and hearing oral arguments from both
                                    17 the City and Plaintiff, Judge Cohn decided to reach the merits of Plaintiff’s equal
                                    18 protection claim.          Judge Cohn ultimately decided that the City did not violate
                                    19 Plaintiff’s right to equal protection because the City had a rational basis for the
                                    20 disparate treatment between Plaintiff and the Tow Contractors. Judge Cohn held:
                                    21                      So the standard is, is there a rational basis ordinance?
                                    22                      And I think there is. The rational basis being that the
                                    23                      existing contractors have long-standing relationships with
                                    24                      the City. They have proven themselves to be able to do
                                    25                      the job properly without [the 65,000 square foot]
                                    26                      requirement.
                                    27   (RJN, Exh. B, Judgement Denying Peremptory Writ of Mandamus (“Judgement”),
                                    28   Exh. A at 23:3–8.) On October 15, 2019, the Superior Court entered judgment.

                                         21466.00037\32214816.1                        4                 Case No. 5:18-cv-02277-SVW (SPx)
                                                                                               MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 11 of 20 Page ID #:1306



                                     1    (RJN, Exh. B.) On November 13, 2019, Plaintiff filed an appeal of the Superior
                                     2    Court’s judgment. (RJN, Exh. C.)
                                     3 III.        THE COURT SHOULD ABSTAIN IN ACCORDANCE WITH
                                     4             COLORADO RIVER
                                     5             Colorado River abstention should be exercised where there is a pending state
                                     6 action arising out of the same controversy, based on “considerations of wise judicial
                                     7 administration,             giving   regard   to   conservation of judicial resources           and
                                     8 comprehensive disposition of litigation. (Colorado River Water Conservation Dist.
                                     9 v. U.S., 424 U.S. 800, 817 (1976) (internal quotation marks omitted).) Concurrent
                                    10 with filing its first federal complaint in this Court, Plaintiff filed a petition for writ of
2855 E. GUASTI ROAD, SUITE 400




                                    11 mandate in the Superior Court of California, County of San Bernardino. The two
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                    12 lawsuits are largely identical, centering on the same ordinances and conduct.
        LAW OFFICES OF




                                    13 However, whereas this lawsuit has yet to start discovery, the Superior Court has
                                    14 already entered judgment in favor of the City. Thus, given the overlap between the
                                    15 two lawsuits, and the progress made in the Writ action, this Court should abstain
                                    16 pursuant to Colorado River.
                                    17             A.        The Threshold Question of Whether the Cases Are Substantially
                                    18                       Similar Is Satisfied
                                    19              “The threshold question when considering the Colorado River doctrine is
                                    20 whether the state and federal actions are ‘substantially similar.’” (Goodin v.
                                    21 Vandley, 356 F.Supp.3d 935, 944 (N.D. Cal. 2018) (quoting Nakash v. Marciano,
                                    22 882 F.2d 1411, 1416 (9th Cir. 1989).) “This inquiry examines whether the suits
                                    23 involve the same parties and the same claims.” ScripsAmerica, Inc. v. Ironridge
                                    24 Global LLC, 56 F.Supp.3d 1121, 1147 (C.D. Cal. 2014).) “[E]xact parallelism . . . is
                                    25 not required.” (Nakash, 882 F.2d at 1416.)
                                    26             For example, in Goodin, the district court held that parallel state and federal
                                    27 cases were substantially similar even when the two cases alleged completely
                                    28 different causes of action. (Goodin, 356 F.Supp.3d at 944.) Both cases—brought by

                                          21466.00037\32214816.1                           5                Case No. 5:18-cv-02277-SVW (SPx)
                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 12 of 20 Page ID #:1307



                                     1 the same plaintiffs—involved the conduct of a board member who was terminated
                                     2 for wrongful acts and subsequently misappropriated the company’s website. Id. at
                                     3 941–43. Plaintiffs first filed suit in state court—alleging a host of claims including
                                     4 breach of fiduciary duty, conversion of domain name, and misappropriation of trade
                                     5 secrets—before filing a lawsuit in federal court. (Id. at 942.) The federal lawsuit
                                     6 included claims for computer fraud and abuse and cybersquatting. (Id.) When the
                                     7 ex-board member sought to stay the federal suit pursuant to Colorado River, the
                                     8 plaintiffs argued that a stay was not appropriate because in the federal lawsuit “they
                                     9 [we]re seeking to vindicate their rights under federal law and they would be entitled
                                    10 to different remedies under federal law.” (Id. at 944.) The district court rejected this
2855 E. GUASTI ROAD, SUITE 400




                                    11 argument, noting that “this is not the rule—state and federal proceedings are
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                    12 substantially similar if they arise out [of] the same alleged conduct and seek to
        LAW OFFICES OF




                                    13 vindicate the same right.” (Id.) Thus, because “[i]n both actions [the p]laintiffs
                                    14 [we]re seeking to vindicate their rights to the domains and the [company’s]
                                    15 computer system and their right to exclude [the d]efendant from using or accessing
                                    16 the same,” the threshold issue of whether the cases were substantially similar was
                                    17 satisfied. (Id.)
                                    18            This case and the Writ are substantially similar.      Both lawsuits concern
                                    19 Plaintiff’s allegations that the City violated Plaintiff’s constitutional rights when the
                                    20 City denied Plaintiff’s bid for a position on the tow rotation system. The resolutions
                                    21 are identical, as is the complained of conduct.4 Furthermore, the legal questions
                                    22 presented in the two lawsuits largely overlap. Both cases require the courts to
                                    23
                                         4
                                    24     While the federal lawsuit does include individual defendants in addition to the
                                    25   Mayor and City Council, this is not enough to find that the cases are not
                                         substantially similar. “[F]or the actions to be substantially similar for purposes of
                                    26   the Colorado River doctrine, the parties in each action need not be identical.”
                                    27   Abcarian v. Levine, CV 16-7106-GHK (JPRx), 2016 WL 7189899, at *4 n.3 (C.D.
                                         Cal. Nov. 28, 2016) (citing Fireman’s Fund Ins. Co. v. Quackenbush, 87 F.3d 290,
                                    28   297 (9th Cir. 1996)).

                                         21466.00037\32214816.1                    6                 Case No. 5:18-cv-02277-SVW (SPx)
                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 13 of 20 Page ID #:1308



                                     1 scrutinize whether the City’s practice of grandfathering the Tow Contractors violates
                                     2 the equal protection clause of both the federal and California constitutions.
                                     3            While this lawsuit does differ from the Writ because it includes a First
                                     4 Amendment claim, this is not enough to render the two cases dissimilar. To the
                                     5 extent the Writ results in a final valid judgment in the City’s favor, it precludes
                                     6 Plaintiff’s First Amendment claim raised in this action because “a final valid
                                     7 judgment is ‘conclusive on the parties, . . . as to all matters, fact and law, that were
                                     8 or should have been adjudicated in the proceeding.’” (Merry v. Coast Community
                                     9 College Dist., 97 Cal.App.3d 214, 224 (1979) (quoting 1B Moore’s Federal Practice
                                    10 (2d ed.) P 0.405(1) at 624).) Plaintiff spends a significant portion of his state court
2855 E. GUASTI ROAD, SUITE 400




                                    11 petition discussing his efforts to inform the City and the San Bernardino Police
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                    12 Department of the alleged noncompliance of the Tow Contractors, giving him amble
        LAW OFFICES OF




                                    13 opportunity to raise a First Amendment claim in the Writ. (RJN, Exh. A at ¶¶ 41–
                                    14 61.) However, Plaintiff ultimately decided not to do so. Ultimately, the measure of
                                    15 substantial similarity looks at the alleged conduct and the named parties, not the
                                    16 causes of action pled. (See Nakash v. Marciano, 882 F.2d 1411, 1416–17 (9th Cir.
                                    17 1989) (holding that substantial similarity existed, when despite different claims
                                    18 being pled in the state and federal actions, the cases involved the same parties and
                                    19 the same conduct).)           Thus, because the Writ and this case involve the same
                                    20 ordinances, the same conduct, and the same parties, this threshold factor is satisfied.
                                    21            B.        The Majority of Factors Favor a Stay
                                    22            In determining whether to abstain, a court considers eight factors: “(1) which
                                    23 court first assumed jurisdiction over any property at stake; (2) the inconvenience of
                                    24 the federal forum; (3) the desire to avoid piecemeal litigation; (4) the order in which
                                    25 the forums obtained jurisdiction; (5) whether federal law or state law provides the
                                    26 rule of decision on the merits; (6) whether the state court proceedings can
                                    27 adequately protect the rights of the federal litigants; (7) the desire to avoid forum
                                    28 shopping; and (8) whether the state court proceedings will resolve all issues before

                                         21466.00037\32214816.1                      7                Case No. 5:18-cv-02277-SVW (SPx)
                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 14 of 20 Page ID #:1309



                                     1 the federal court.” (Montanore Minerals Corp. v. Bakie, 867 F.3d 1160, 1166 (9th
                                     2 Cir. 2017) (reversing trial court order refusing to abstain, and directing trial court to
                                     3 abstain under Colorado River).) These factors are to be considered and balanced in
                                     4 “a pragmatic, flexible manner with a view to the realities of the case at hand . . . .”
                                     5 (Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 16 (1983).)
                                     6 The factors are not a “mechanical checklist,” and each one need not be met to
                                     7 warrant the issuance of a stay. (Id.) As discussed below, the majority of these
                                     8 factors favor a stay, whereas those that do not are either neutral or irrelevant.
                                     9                      1.    Which Court First Assumed Jurisdiction Over Any Property at
                                    10                            Stake
2855 E. GUASTI ROAD, SUITE 400




                                    11            There is no property at issue in these lawsuits; thus this factor is irrelevant
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                    12 and can be disregarded. (See Goodin v. Vendley, 356 F.Supp.3d 935, 945 (N.D. Cal.
        LAW OFFICES OF




                                    13 2018) (“Factors that are irrelevant to the particular inquiry are disregarded.”) (citing
                                    14 Nakash v. Marciano, 882 F.2d 1411, 1415 n.6 (9th Cir. 1989).)
                                    15                      2.    The Inconvenience of the Federal Forum
                                    16            This factor is neutral because the courthouses are both located in Southern
                                    17 California and are readily accessible by the parties. (See Nakash, 882 F.2d at 1415
                                    18 n.6 (disregarding factor when both “forums [we]re equally convenient.”).)
                                    19                      3.    The Desire to Avoid Piecemeal Litigation
                                    20            “Piecemeal litigation occurs when different tribunals consider the same issue,
                                    21 thereby duplicating efforts and possibly reaching different results.” (Am. Int’l
                                    22 Underwriters (Philippines) Inc. v. Cont’l Ins. Co., 843 F.2d 1253, 1258 (9th Cir.
                                    23 1988).) “For this factor to favor a stay, ‘the case must raise a special concern about
                                    24 piecemeal litigation, which can be remedied by staying or dismissing the federal
                                    25 proceeding, and which ‘the court could [not] have avoided by other means.’”
                                    26 (Montanore, 867 F.3d at 1167 (quoting R.R. St., 656F.3d at 979).) “[T]his factor
                                    27 tips strongly in favor of a stay [when] there is clearly the chance of duplicative effort
                                    28

                                         21466.00037\32214816.1                       8                 Case No. 5:18-cv-02277-SVW (SPx)
                                                                                              MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 15 of 20 Page ID #:1310



                                     1 and conflicting results . . . .” (Silvaco Data Systems, Inc. v. Technology Modeling
                                     2 Associates, Inc., 896 F.Supp. 973, 976 (N.D. Cal. 1995).)
                                     3            For example, in Puck v. WP Pacific, Inc., the district court held that this
                                     4 factor weighed heavily in favor of a stay when a state lawsuit by restaurant operators
                                     5 against a restaurant licensor, and a similar federal lawsuit by the licensor against the
                                     6 operators, both centered on whether the operators had the proper consent to use the
                                     7 licensor’s trademarks. (No. SA CV 06-1108 DOC (MLGx), 2007 WL 2316952, at
                                     8 *1–2 (C.D. Cal. Jan. 17, 2007).)         Even though the parties and claims differed
                                     9 slightly between the two suits, the district court held there was substantial risk of
                                    10 piecemeal litigation because “the factual and legal issues in [the lawsuits] [we]re so
2855 E. GUASTI ROAD, SUITE 400




                                    11 similar as to necessitate parallel discovery and adjudication . . . .” (Id. at *4.) And in
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                    12 Goodin, in which both the federal and state law cases involved the defendant’s
        LAW OFFICES OF




                                    13 “alleged misappropriation of . . . domain names and unauthorized access of [a
                                    14 computer] system,” the district court held that this factor warranted a stay because
                                    15 there was “(1) an inherent risk of inconsistent results if both courts proceed[ed] with
                                    16 th[e] claims at the same time, and (2) likelihood that whichever court decides the
                                    17 issue first w[ould] have a preclusive effect on the claims and/or issues pending
                                    18 before the other court.” (Goodin, 356 F.Supp.3d at 945 (citing Colorado River, 424
                                    19 U.S. at 819).)
                                    20            Here, there is substantial risk of piecemeal litigation. While the Superior
                                    21 Court has already issued a judgment holding that Resolution 2005-286 does not,
                                    22 and the City’s denial of Plaintiff’s bid did not, violate the equal protection clause of
                                    23 the United States and California constitutions, in California, “a judgment is not final
                                    24 for purposes of res judicata during the pendency of and until the resolution of the
                                    25 appeal.” (The Inland Oversight Committee v. City of San Bernardino, 27
                                    26 Cal.App.5th 771, 780 (2018).) Thus, absent a stay, it is very likely that the parties
                                    27 will be forced to endure the cost and burden of discovery—which to date has not
                                    28 commenced in this action—and a federal trial, all while the Writ action is being

                                         21466.00037\32214816.1                    9                 Case No. 5:18-cv-02277-SVW (SPx)
                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 16 of 20 Page ID #:1311



                                     1 appealed. Furthermore, there is the chance that contradictory rulings will be issued,
                                     2 and such an outcome would throw the City’s tow rotation system into chaos. The
                                     3 City would have no clear indication as to whether its current contracting
                                     4 requirements were constitutional and would be forced to choose between scraping
                                     5 its current tow rotation system—thus, incurring the cost of going through a new RFP
                                     6 process, as well as facing the risk of litigation for wrongfully terminating the Tow
                                     7 Contractor’s current contracts—or continuing to operate a system that potentially
                                     8 violates the equal protection clause. The highly disruptive impact of an inconsistent
                                     9 ruling and the inefficiency of pursuing dual tracks of litigation that could result in
                                    10 such a ruling warrant a stay.
2855 E. GUASTI ROAD, SUITE 400




                                    11                      4.    The Order in Which the Forums Obtained Jurisdiction
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                    12            “In determining the order in which the state and federal courts obtained
        LAW OFFICES OF




                                    13   jurisdiction, district courts are instructed not simply to compare filing dates, but to
                                    14   analyze the progress made in each case ‘in a pragmatic, flexible manner with a view
                                    15   to the realities of the case at hand.’” (Seneca Insurance Co. v. Strange Land, Inc.,
                                    16   862 F.3d 835, 843 (9th Cir. 2017) (quoting Cone Mem’l Hosp., 460 U.S. at 21).)
                                    17   For example, in Seneca, the Ninth Circuit upheld the district court’s determination
                                    18   that this factor weighed against the stay when the federal action had been filed two
                                    19   months before the state action, “neither case ha[d] progressed significantly further
                                    20   than the other,” and “neither court had resolved any foundational legal claims.”
                                    21   The opposite is true here. While Plaintiff filed this lawsuit two days before filing
                                    22   the Writ, unlike in Seneca, the Writ has progressed significantly further. The
                                    23   Superior Court reached a decision on the merits, which Plaintiff subsequently
                                    24   appealed. The appeal is currently pending. In contrast, in this lawsuit, the Court
                                    25   has yet to resolve any foundational legal claims, and the parties have yet to conduct
                                    26   any discovery. Thus, this factor warrants a stay.
                                    27
                                    28

                                         21466.00037\32214816.1                      10                Case No. 5:18-cv-02277-SVW (SPx)
                                                                                             MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 17 of 20 Page ID #:1312



                                     1                      5.    Whether Federal Law or State Law Provides the Rule of
                                     2                            Decision on the Merits
                                     3            Plaintiff’s TAC alleges causes of action under both the federal and California
                                     4   constitutions. Generally, “[t]he presence of federal-law issues must always be a
                                     5   major consideration weighing against surrender [of jurisdiction].” (Moses Cone,
                                     6   460 U.S. at 26.) However, “the source-of-law factor has less significance” where
                                     7   “the federal courts’ jurisdiction . . . is concurrent with that of the state courts.” (Id.
                                     8   at 25.) Here, the Superior Court has concurrent jurisdiction over Plaintiff’s federal
                                     9   civil rights claims. (See Williams v. Horvath, 16 Cal.3d 834, 837 (1976) (holding
                                    10   that state courts have concurrent jurisdiction over federal civil rights actions).)
2855 E. GUASTI ROAD, SUITE 400




                                    11   Thus, this factor should be treated as neutral.
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                    12                      6.    Whether the State Court Proceedings Can Adequately Protect
        LAW OFFICES OF




                                    13                            the Rights of the Federal Litigants
                                    14            “This factor involves the state court’s adequacy to protect federal rights, not
                                    15   the federal court’s adequacy to protect state rights.” (Goodin, 356 F.Supp.3d at 946
                                    16   (citing Moses Cone, 460 U.S. at 26–27); see Seneca, 862 F.3d at 845 (“The
                                    17   adequacy factor looks to whether the state court might be unable to enforce federal
                                    18   rights.”).) This factor “pertains to whether there is an impediment to the state court
                                    19   protecting the litigants’ federal rights . . . .” (Id.) For example, in Moses Cone, the
                                    20   Supreme Court held this factor weighed against a stay when there were substantive
                                    21   questions as to whether a state court could compel arbitration pursuant to the
                                    22   Federal Arbitration Act. (Moses Cone, 460 U.S. at 26–27.) Here, the Superior
                                    23   Court undoubtedly has the ability to render judgment on and enforce Plaintiff’s
                                    24   constitutional claims. (See Williams, 16 Cal.3d at 837 (noting that “absent an
                                    25   exclusive grant of jurisdiction to the federal courts in [a] congressional act, state
                                    26   courts of general jurisdiction have concurrent authority to adjudicate federally
                                    27   created causes of action.”).)
                                    28

                                         21466.00037\32214816.1                        11                Case No. 5:18-cv-02277-SVW (SPx)
                                                                                               MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 18 of 20 Page ID #:1313



                                     1                      7.    The Desire to Avoid Forum Shopping
                                     2            “When evaluating forum shopping under Colorado River, we consider
                                     3   whether either party improperly sought more favorable rules in its choice of forum
                                     4   or pursued suit in a new forum after facing setbacks in the original proceeding.”
                                     5   (Seneca, 862 F.3d at 846 (citing Nakash, 882 F.2d at 1417).) Generally, courts hold
                                     6   this factor weighs in favor of a stay when a plaintiff files suit in the federal forum
                                     7   after receiving an unfavorable ruling in the state court. (See Nakash, 882 F.2d at
                                     8   1417 (finding forum shopping when plaintiff filed federal lawsuit after receiving
                                     9   unfavorable holding in state lawsuit commenced three and a half years earlier).) In
                                    10   at least one instance, a district court held that this factor favored a stay when there
2855 E. GUASTI ROAD, SUITE 400




                                    11   was a risk “that allowing a substantially similar federal action to proceed would
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                    12   likely encourage forum shopping.” (Gintz v. Jack In The Box, Inc., No. C 06-
        LAW OFFICES OF




                                    13   02857, 2006 WL 3422222, at *7 (N.D. Cal. Nov. 28, 2006).) Here, Plaintiff is
                                    14   engaged in forum shopping. Even though Plaintiff filed his federal lawsuit first,
                                    15   and did so prior to receiving the Superior Court’s unfavorable ruling, any effort on
                                    16   its part to push its federal case forward at this point constitutes forum shopping
                                    17   because it constitutes “[t]he practice of choosing the most favorable jurisdiction or
                                    18   court in which a claim might be heard.” (R.R. Street & Co. v. Transport Ins. Co.,
                                    19   656 F.3d 966, 981 (9th Cir. 2011) (internal quotations and citation omitted).) The
                                    20   Superior Court entered an unfavorable judgment against Plaintiff; to the extent
                                    21   Plaintiff disagrees with this judgment, it should be obligated to pursue an appeal
                                    22   instead of hoping that this forum will issue a conflicting judgment. Thus, this
                                    23   factor favors a stay.
                                    24                      8.    Whether the State Court Proceedings Will Resolve All Issues
                                    25                            Before the Federal Court
                                    26            Regarding the last factor, courts “consider ‘whether the state court
                                    27 proceeding sufficiently parallels the federal proceeding’ in order ‘to ensure
                                    28 comprehensive disposition of litigation.’” (Montanore, 867 F.3d at 1170 (quoting

                                         21466.00037\32214816.1                       12                Case No. 5:18-cv-02277-SVW (SPx)
                                                                                              MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 19 of 20 Page ID #:1314



                                     1 R.R. St., 656 F.3d at 928).) A stay is appropriate “if [the court] has full confidence
                                     2 that the parallel state proceeding will ‘be an adequate vehicle for the complete and
                                     3 prompt resolution of the issues between the parties.’” (Gulfstream Aerospace Corp.
                                     4 v. Mayacamas Corp., 485 U.S. 271, 277 (1988) (quoting Moses Cone, 460 U.S. at
                                     5 28). “[Courts] do not require ‘exact parallelism’ under this factor; it is sufficient if
                                     6 the proceedings are ‘substantially similar.’”) (Montanore, 867 F.3d at 1170 (internal
                                     7 quotation marks omitted).) For the reasons explained in Section III.A, this case and
                                     8 the Writ parallel one another, and resolution of the state court proceeding will
                                     9 resolve all issues before this Court.
                                    10            C.        Abstention Under Colorado River Requires a Stay Pending
2855 E. GUASTI ROAD, SUITE 400




                                    11                      Completion of the State Proceedings
   BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                    12            Where a court abstains under Colorado River, the appropriate course of
        LAW OFFICES OF




                                    13   action is to “enter an order staying the action pending the completion of the state
                                    14   proceedings.” (Attwood v. Mendocino Coast Dist. Hosp., 886 F.2d 241, 246 (9th
                                    15   Cir. 1989); see Montanore, 867 F.3d at 1171 (remanding to district court with
                                    16   direction “to stay the federal proceedings”).) A stay “ensures that the federal forum
                                    17   will remain open if for some unexpected reason the state forum . . . turn[s] out to be
                                    18   inadequate.” (Attwood, 886 F.2d at 243.)
                                    19 IV.        CONCLUSION
                                    20            Abstention under Colorado River is well supported in this case.                     The
                                    21 Superior Court has issued a final judgment on the merits which is currently pending
                                    22 appeal by Plaintiff, and there is significant risk of conflicting judgments if this
                                    23 lawsuit is permitted to move forward. Thus, Defendants respectfully invite the
                                    24 Court to invoke Colorado River abstention, in light of Plaintiff’s pending appeal of
                                    25 the Superior Court’s judgment, and based on “considerations of wise judicial
                                    26 administration,            giving   regard   to   conservation of judicial resources           and
                                    27 comprehensive disposition of litigation.” (Colorado River, 424 U.S. at 817 (internal
                                    28 quotation marks omitted).) The Court should retain jurisdiction over the federal

                                         21466.00037\32214816.1                           13               Case No. 5:18-cv-02277-SVW (SPx)
                                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 5:18-cv-02277-SVW-SP Document 56 Filed 12/13/19 Page 20 of 20 Page ID #:1315



                                     1 court claims but stay further action on them pending completion of the parallel state
                                     2 proceedings.
                                     3   Dated:        December 13, 2019     BEST BEST & KRIEGER LLP
                                     4
                                     5                                       By: /s/ Richard T. Egger
                                                                               RICHARD T. EGGER
                                     6                                         DAMIAN A. NORTHCUTT
                                                                               AVI W. RUTSCHMAN
                                     7                                         Attorneys for Defendants
                                                                               CITY OF SAN BERNARDINO;
                                     8                                         VIRGINIA MARQUEZ, BENITO J.
                                                                               BARRIOS, JOHN VALDIVIA, FRED
                                     9                                         SHORETT, BESSINE L. RICHARD,
                                                                               JAMES L. MULVIHILL, R. CARE
                                    10                                         DAVIS, JARROD BURGUAN, PAU.
                                                                               WILLIAMS, GARY D. SAENZ, JOLENA
2855 E. GUASTI ROAD, SUITE 400




                                    11                                         GRIDER, ANDREA MILLER, ANDREA
   BEST BEST & KRIEGER LLP




                                                                               TRAVIS MILLER; and MARK SCOTT
      ONTARIO, CA 91761




                                    12
        LAW OFFICES OF




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         21466.00037\32214816.1                 14                Case No. 5:18-cv-02277-SVW (SPx)
                                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
